DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
This communication is in response to application filed on 04/24/2020.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2-10 are dependent on claim 1.
Claims 12-19 are dependent on claim 11, and
Claim 20.

Regarding claims 1, 11, and 20, the prior art of record either individually or in combination does not disclose or fairly suggest a method, a system, and a non-transitory computer readable memory with the claimed detailed limitations such as the use of “receiving an utterance, wherein the utterance comprises text forming at least a sentence fragment”, the use of “parsing the utterance, the parsing producing information on a sentence structure of the utterance”, the use of “identifying one or more rules that are applicable to the sentence structure of the utterance”, the use of “detecting that the utterance comprises two or more parts which represent separate user intents”, the use of “splitting the utterance into the two or more parts; and analyzing the two or more parts separately, wherein the analyzing comprises identifying a first chatbot for handling a first part of the two or more parts”, and the use of “communicating the first part to the first chatbot” as recited in the claims in combination with the other claimed limitations are neither taught or made fairly obvious by the prior art of record.
 Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
09/08/2021